STONE, C. J.
The question presented by this record is the same as that raised and considered in Wilkinson v. Ketler, 59 Ala. 306. We have no wish to change the ruling then made. — Blake v. Brackett, 47 Maine, 28; Cooley Const. Lim. *151-2.
Reversed, demurrer to indictment overruled, and cause remanded.
SOMERYILLE, J.
If the rule declared in Wilkinson v. Ketler, 59 Ala. 306, were under consideration by us for the first time, I should hesitate before giving my indorsement to it. But ten years have now elapsed since that case was decided, and the opinion has, no doubt, been acted on by the General Assembly in amending many of our public statutes, and not a few titles may have been acquired upon the faith of its correctness. It is, moreover, a conservative rule of constitutional construction. For these reasons I think it ought to be maintained, and I, accordingly, concur in the judgment announced by the Chief-Justice.